Action to recover damages for physical injury caused by alleged negligence on the part of defendant company. In apt time there were motions of nonsuit, under the statute, overruled and defendant excepted. The jury rendered the following verdict: *Page 374 
1. Was the plaintiff injured by negligence of the defendant as alleged in the complaint? Answer: Yes.
(458)   2. Did the plaintiff contribute to his injury by his own negligence? Answer: No.
3. What damage, if any, is the plaintiff entitled to recover? Answer: $700.
Judgment on the verdict and defendant excepted and appealed.
We fail to perceive any ground upon which this recovery can be sustained. The evidence tended to show that on 23 June, 1908, plaintiff and another carpenter were directed to tear down an old shed, near the Salisbury depot and had been engaged on the work several days, and on the day in question they were knocking the rafters loose and standing on one of the joists of the shed, which were placed horizontally beneath, at intervals of two or three feet. While plaintiff was standing on one of these joists, knocking loose the rafters above, it gave way and he fell to the ground, causing the injury complained of. The cause of the joist giving way is not very definitely described, but it seems to have been insecurely fastened at the ends. The work that plaintiff was given to do was simple in operation, well within his experience and training, and he was left to select his own methods of doing it. On the facts in evidence, there has been no breach of legal duty established on the part of defendant company and under several recent decisions of this Court, the motion for nonsuit should have been allowed. House v. R. R., 152 N.C. 398; Brookshire v.Electric Co., 152 N.C. 669; Dunn v. R. R., 151 N.C. 313.
Reversed.
Cited: Bunn v. R. R., 169 N.C. 651, 653; Wright v. Thompson, 171 N.C. 91.
(459)